                                                                              FILED
                       UNITED STATES DISTRICT COURT                       July 06, 2021
                      EASTERN DISTRICT OF CALIFORNIA                   CLERK, US DISTRICT COURT
                                                                         EASTERN DISTRICT OF
                                                                              CALIFORNIA


UNITED STATES OF AMERICA,                       Case No. 2:21-cr-00044-JAM

                Plaintiff,

      v.                                             ORDER FOR RELEASE OF
                                                      PERSON IN CUSTODY
TYSON FARRELL,

                Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release TYSON FARRELL ,

Case No. 2:21-cr-00044-JAM Charge 18 USC § 922(g)(1), from custody for the

following reasons:

                X     Release on Personal Recognizance

                      Bail Posted in the Sum of $

                                 Unsecured Appearance Bond $

                                 Appearance Bond with 10% Deposit

                                 Appearance Bond with Surety

                                 Corporate Surety Bail Bond

                                 (Other): The defendant is to be released on
                                 07/07/2021 at 9:00 AM to the custody and transport of
                             X
                                 Defense Counsel Timothy Zindel or designee to Well

                                 Space Inpatient Treatment Facility.

      Issued at Sacramento, California on July 06, 2021 at 3:40 PM.



                                      By:

                                            Magistrate Judge Allison Claire
